234 F.2d 658
J. M. ROUNTREE, Director of Internal Revenue for the District of Tennessee, Appellant,v.Herbert HERFF and Minna G. Herff, Appellees.
No. 12895.
United States Court of Appeals Sixth Circuit.
June 15, 1956.

Appeal from the United States District Court for the Middle District of Tennessee, Nashville; William E. Miller, Judge.
Charles K. Rice, Washington, D. C., Fred Elledge, Jr., Nashville, Tenn., for appellant.
Ed. M. Lowrance, Lowrance & Stivers, Memphis, Tenn., for appellees.
PER CURIAM.


1
Upon stipulation of counsel for the parties, it is ordered that the appeal in this cause be and it hereby is dismissed, without prejudice to any right of the appellees to take an appeal in this action. D.C., 140 F. Supp. 201.